JAMES MICHAEL GEE,                      )
                                        )
      Plaintiff/Appellee,               )
                                        )    Montgomery Chancery
                                        )    No. 94-75-126
VS.                                     )
                                        )    Appeal No.
                                        )    01-A-01-9509-CH-00427
AMY ELIZABETH (MISCHELL) GEE,           )
                                        )
      Defendant/Appellant.              )
                                                                   FILED
                    IN THE COURT OF APPEALS OF TENNESSEE             May 8, 1996

                            MIDDLE SECTION AT NASHVILLE         Cecil W. Crowson
                                                               Appellate Court Clerk

      APPEAL FROM THE CHANCERY COURT OF MONTGOMERY COUNTY

                             AT CLARKSVILLE, TENNESSEE


                 HONORABLE ALEX W. DARNELL, CHANCELLOR




Laurence M. McMillan, Jr.
CUNNINGHAM, MITCHELL, HICKS & McMILLAN
310 Franklin Street
Clarksville, Tennessee 37040
ATTORNEY FOR PLAINTIFF/APPELLEE



FRANK J. RUNYON
P.O. Box 1023
Clarksville, Tennessee 37041
ATTORNEY FOR DEFENDANT/APPELLANT



APPEAL DISMISSED WITHOUT PREJUDICE.
CAUSE REMANDED.


                                   HENRY F. TODD
                                   PRESIDING JUDGE, MIDDLE SECTION


CONCUR:
SAMUEL L. LEWIS, JUDGE
WILLIAM C. KOCH, JR., JUDGE
JAMES MICHAEL GEE,                             )
                                               )
       Plaintiff/Appellee,                     )
                                               )       Montgomery Chancery
                                               )       No. 94-75-126
VS.                                            )
                                               )       Appeal No.
                                               )       01-A-01-9509-CH-00427
AMY ELIZABETH (MISCHELL) GEE,                  )
                                               )
       Defendant/Appellant.                    )


                                          OPINION


       The captioned defendant has appealed from a partial judgment which resolved some,

but not all, of the issues in this divorce case. The judgment is not a final judgment appealable

as of right, and is subject to revision by the Trial Court at any time before all issues are

determined. T.R.A.P. Rule 3(a).



       For the assistance of the Trial Court and counsel on remand, the proceedings and

present status of the case as revealed by the abbreviated record, will be discussed.



       On April 12, 1994, the husband sued for divorce on grounds of irreconcilable

differences and cruel and inhuman treatment, requesting distribution of marital property and

debts, custody of two children and child support.



       On April 26, 1994, the wife answered admitting irreconcilable differences, denying

cruel and inhuman treatment, and requesting dismissal of the husband’s complaint. By cross-

complaint, the wife sought divorce, child custody and support, and division of marital estate.



       On January 11, 1995, the wife filed the following motion:

                Comes now Amy Elizabeth (Michelle) Gee, defendant/cross-
               plaintiff, and moves the Court, prior to making a determination
               as to custody which determination is currently set to be
               announced on January 17, 1995, to allow her to present proof
               of material changes in circumstances affecting the custody of
               the children since the hearing in this cause on November 15,

                                                -2-
               1994. These changes are to the detriment of the children, has
               adversely affected them, has emotionally adversely affected
               them, and those changes are definitely not in the best interest of
               the children.

                James Michael Gee continues to ignore what is in the best
               interest of the children regarding bed-time, living conditions,
               etc.


       The motion was resisted by the husband.



       On March 30, 1995, at 12:30 P.M., the Trial Court entered a “Final Decree of

Divorce,” stating:

                This cause came to be heard on November 15, 1994, and
               November 22, 1994 before the Honorable Alex Darnell,
               Chancellor of the Chancery Court for Montgomery County,
               Tennessee upon plaintiff’s complaint for absolute divorce,
               defendant’s answer and counter-complaint, the testimony of the
               parties, statements of counsel and the entire record in this
               cause, from all of which it appears to the Court that each party
               has alleged and proved inappropriate marital conduct and as a
               result, the parties should be declared divorced. It is therefore,
                Ordered, adjudged and decreed that the bonds of matrimony
               existing between the parties and the same hereby are forever
               dissolved, and the parties are hereby declared divorced
               pursuant to T.C.A. 36-4-129(b), and both the plaintiff and the
               defendant are hereby restored to all of the rights and privileges
               of unmarried persons.
                All matters as to child custody, support and the division of
               marital property are reserved until further order of the Court.


       On the same date, March 30, 1995, at 12:40 P.M., the Trial Court entered an order

stating that the cause was heard on November 15 and 22, 1994, January 17 and 27, 1995, and

February 17, 1995. Said order awarded joint custody to the parties and physical custody on

alternating weeks. The husband was ordered to pay the wife $450 per month rehabilitative

alimony pursuant to T.C.A. § 36-5-101(d)(1). The husband was ordered to provide health

care for the children and to pay cost of day care to be selected by the parties. The residence

of the parties was awarded to the husband subject to a mortgage and further:

                . . . To balance the equation, the court is of the opinion that
               James Michael Gee shall pay to Amy Gee the sum of $2,500.00
               in a lump sum or the sum of $2,650.00 in equal monthly
               installments over a period of ten (10) months, whichever he



                                              -3-
                 should choose. The first payment shall be due no later than
                 thirty (30) days from the entry of this order.


The husband was ordered to pay the wife $3,253.95 as her share of the cash value of an

insurance policy on his life, and $600 fee for her counsel. Further, the order provided:

                  It is further ordered, adjudged and decreed that there will be
                 no child support payable in connection with this case due to the
                 equal sharing of the children and joint custody herewith
                 awarded.

                   It is further ordered, adjudged and decreed that the defendant,
                 Amy Gee, shall have 15% of plaintiff’s military pension
                 payable monthly upon retirement of the plaintiff.


       On the same date, March 30, 1995, at 12:50 P.M., the Trial Court entered the

following order:

                  This cause came to be heard on January 17, 1995, upon
                 motion of the defendant/counter-plaintiff to allow her to
                 present proof of material changes in circumstances affecting
                 the custody of the children since the hearing in this cause on
                 November 15, 1994, as well as the defendant/counter-
                 plaintiff’s motion for a clarification as to the award of the
                 residence of the parties. Upon the statements of counsel and
                 the record as a whole, the Court is of the opinion that the
                 motions are not well taken and should be denied. It is
                 therefore,
                  Ordered that the plaintiff’s motion to reopen the proof as well
                 as the plaintiff’s motion for a clarification are hereby denied.


       It is seen that three orders were entered on March 30, 1995. The 12:30 order resulted

from hearings on November 15 and 22. The 12:40 order resulted from hearings on

November 22, January 17 and 27 and February 17. The 12:50 order resulted from a hearing

on January 17.



       On April 26, 1995, the wife filed separate motions to alter or amend all three March

30, 1995, orders.



       On May 1, 1995, the husband moved the Trial Court to hold the wife in contempt for

filing an affidavit after the Court had refused to hear further evidence.



                                                -4-
        On July 20, 1995, the Trial Court entered an order overruling the husband’s motion to

alter or amend the “Final Decree of Divorce entered on March 30, 1995 at 12:30 P.M.”



        On July 26, 1995, the Trial Court entered an order stating:

                This cause came to be hard on Friday June 9, 1995 upon
               defendant’s Motions to Alter or Amend the Final Decree of
               Divorce and the Final Order with regard to child custody and
               property division, as well as plaintiff’s Motions for a
               Restraining Order and for Contempt. Upon the arguments of
               counsel and the record as a whole the Court was of the opinion
               that there may be certain matters with regard to debts and
               vacation property that have not been resolved, and that those
               matters should be resolved; and that the affidavit of Vicki
               Hunter should be sealed; and that plaintiff should be allowed
               an opportunity to supplement his motion for restraining order
               with the affidavits of persons in his chain of command. It is
               therefore,
                Ordered that the parties shall communicate with regard to the
               disposition of certain debts and the vacation property identified
               by the defendant as not having been allocated in connection
               with the termination of these proceedings.

                ....

                It is further ordered that the plaintiff shall be allowed to file
               statements by individuals within his chain of command with
               regard to the times, places and substance of conversations had
               by those persons with individuals which the plaintiff requests
               to be enjoined from further communication with his chain of
               command. (Emphasis supplied.)


        On July 27, 1995, the wife filed notice of appeal from the order entered on July 20,

1995.



        It is obvious from the above excerpts from the order of July 26, 1995, that all of the

issues between the parties were not resolved by said order and that certain issues do in fact

remain for resolution, to wit,

                disposition of certain debts and the vacation property
               identified by the defendant as not having been allocated with
               the termination of these proceedings.


        Also, it appears that an issue remains as to the restraint of communication with

superiors of the husband.

                                               -5-
       Under these circumstances, the orders of the Trial Court are not appealable, but are

subject to revision at any time before entry of a final judgment adjudicating all the claims,

rights and liabilities of the parties. T.R.C.P. Rule 54.02, T.R.A.P. Rule 3(a).



       The piecemeal trial and adjudication of various issues in this cause are not reversible

error. However, it is much to be desired and is recommended that, upon remand, all former

and future adjudications of all issues will be embodied in one orderly, comprehensive final

judgment.



       This appeal is dismissed without prejudice to a timely appeal from any rulings of the

Trial Court after the entry of final judgment adjudicating all the claims, rights and liabilities

of the parties. Costs of this appeal are taxed against the appellant/wife. The cause is

remanded to the Trial Court for further proceedings. In event of further appeal, the record of

this appeal may be made a part of the record of the future appeal upon motion.



       Appeal Dismissed Without Prejudice.
       Cause Remanded.


                                               _______________________________________
                                               HENRY F. TODD
                                               PRESIDING JUDGE, MIDDLE SECTION

CONCUR:



_____________________________________
SAMUEL L. LEWIS, JUDGE



_____________________________________
WILLIAM C. KOCH, JR., JUDGE




                                                -6-